


Exhibit 10.17

 

PROMISSORY NOTE

 

 

Borrower:

 

Lender:

Indraneel Paul

 

Digimarc Corporation

c/o Digimarc ID Systems, LLC

 

19801 SW 72nd Ave, Suite 100

201 Burlington Road

 

Tualatin, OR  97062

Bedford, Massachusetts 01730

 

 

 

Principal Amount: $260,000.00      Interest Rate: 4.99%; Default Rate: 10%   
Date of Note: July 1, 2002

 

PROMISE TO PAY. I, Indraneel Paul (“Borrower”), promise to pay to Digimarc
Corporation (“Lender”) or order, in lawful money of the United States of
America, the principal amount of Two Hundred Sixty Thousand & 00/100 Dollars
($260,000.00), together with interest at the rate of 4.99% per annum on the
unpaid principal balance from July 1, 2002, until paid in full.  After maturity
or in the event of termination for cause or default, at which time all remaining
and unpaid principal shall be due, I agree to pay interest at a default rate of
ten percent (10%) per annum on the unpaid principal balance until paid in full.

 

PAYMENT. Payments of principal and interest on this loan will be forgiven on a
pro-rata basis over a term of four years as long as Borrower remains a full-time
employee of Lender, and the loan will be forgiven in full if Lender terminates
Borrower for any reason other than “just cause”.  If Borrower voluntarily leaves
the employment of Lender for any reason, or if Borrower is terminated “for
cause”, then the outstanding balance of the loan shall accelerate and the
Borrower will be responsible for paying the outstanding principal balance, plus
any interest that is accrued and unpaid, in full within 90 days of the date of
his departure.  During the period for which payments on the loan are forgiven,
principal and imputed interest shall be deemed to amortize in conformity with
Schedule A, which is attached to and made a part hereof, and which shall be
deemed accurate and conclusive as to amount of principal and interest that
either have amortized or that would be due and payable at any time.  For
purposes of this Note, termination “for cause” means termination for unlawful or
unethical conduct or for any material violation of the terms of Borrower’s
employment with Lender.

 

Borrower acknowledges that the net benefit of the transaction will be taxable to
Borrower. The amount owed will be affected by the rate at which the loan amount
(plus interest) is forgiven. On an annual basis, within 30 days after the close
of each calendar year, Lender will provide a check to Borrower intended to
compensate Borrower for the approximate net benefit of the transaction at a rate
of 28% for federal taxes and 9% for state taxes, in the amounts set forth in the
attached Schedule A.  Borrower agrees that Borrower will be responsible for any
incremental income taxes.

 

If I am required to make payments under this loan for any reason, unless
otherwise agreed or required by applicable law, payments will be applied first
to any unpaid collection costs and any late charges, then to any unpaid
interest, and any remaining amount to principal.  I will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing.

 

PREPAYMENT. I may pay without penalty all or a portion of the amount owed
earlier than it is due.  Early payments will not, unless agreed to by Lender in
writing, relieve me of my obligation to continue to make payments under the
payment schedule.  Rather, early payments will reduce the principal and interest
balance due.  I agree no to send Lender payments marked “paid in full”, “without
recourse”, or similar language.  If I send such a payment, Lender may accept it
without losing any of Lender’s right under this Note, and I will remain
obligated to pay any further amount owed to Lender.  All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount, must be mailed or delivered to: Digimarc Corporation,
19801 SW 72nd Ave., Suite 100, Tualatin, OR  97062.

 

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the interest rate on this Note to 10.00% per annum.  The interest rate
will not exceed the maximum rate permitted by applicable law.

 

 

1

--------------------------------------------------------------------------------


 

 

DEFAULT.  I will be in default under this Note if any of the following happen:

 

Payment Default. I fail to make any payment when due under this Note.

 

Break Other Promises.  I break any promise made to Lender or fail to perform
promptly at the time and strictly in the manner provided in this Note or in any
agreement related to this Note, or in any other agreement or loan I have with
Lender.

 

False Statements.  Any representation or statement made or furnished to Lender
by me or on my behalf under this Note or the related documents is false or
misleading in any material respect, either now or at the time made or furnished.

 

Death or Insolvency.  I die or become insolvent; a receiver is appointed for any
part of my property; I make an assignment for the benefit of creditors; or any
proceeding is commenced either by me or against me under any bankruptcy or
insolvency laws.

 

Taking of the Property. Any creditor or governmental agency tries to take any of
the property or any other of my property in which Lender has a lien.  This
includes taking of, garnishing of or levying on my accounts with Lender.
However, if I dispute in good faith whether the claim on which the taking of the
property is based is valid or reasonable, and if I give Lender written notice of
the claim and furnish Lender with monies or a surety bond satisfactory to Lender
to satisfy the claim, then this default provision will not apply.

 

Adverse Change.  A material adverse change occurs in my financial condition, or
Lender believes the prospect of payment or performance of this Note is impaired.

 

Cure Provisions.  If any default, other than a default in payment, is curable
and if I have not been given a notice of a breach of the same provision of this
Note within the preceding twelve (12) months, it may be cured (and no event of
default will have occurred) if I, after receiving written notice from Lender
demanding cure of such default: (1) cures the default within fifteen (15) days;
or (2) if the cure requires more than fifteen (15) days, immediately initiate
steps which Lender deems in Lender’s sole discretion to be sufficient to cure
the default and thereafter continue and complete all reasonable and necessary
steps sufficient to produce compliance as soon as reasonably practical.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then I
will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if I do not pay.  I will pay Lender that amount.  This includes,
subject to any limits under applicable law, Lender’s attorneys’ fees and
Lender’s legal expenses, whether or not there is a lawsuit, including attorneys’
fees, expenses for bankruptcy proceedings (including efforts to modify or vacate
any automatic stay or injunction), and appeals.  If not prohibited by applicable
law, I also will pay any court costs, in addition to all other sums provided by
law.

 

GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the law of the State of Oregon.  This Note has
been accepted by Lender in the State of Oregon.

 

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Multnomah County, State of
Oregon.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon me, and upon
my heirs, personal representatives, successors and assigns, and shall inure to
the benefit of Lender and its successors and assigns.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all amounts that Lender may owe Borrower, including salary or
reimbursements, in the event that this loan remains unpaid after termination of
cause or payment default.  However, this right does not include any IRA or any
trust accounts, for

 

 

2

--------------------------------------------------------------------------------


 

 

which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such owed by Lender or me.

 

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them.  I and any other person who signs,
guarantees, or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone other than the
party with whom the modification is made.  The obligations under this Note are
joint and several.  This means that the words “I”, “me”, and “my” mean each and
all of the persons signing below.

 

PRIOR TO SIGNING THIS NOTE, I READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
NOTE.  I AGREE TO THE TERMS OF THE NOTE.

 

I ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

X      /s/ Indraneel Paul                       

    Indraneel Paul, Individually

 

 

 

3

--------------------------------------------------------------------------------

